272 F.2d 509
106 U.S.App.D.C. 280
Meyer DECHTER, Appellant,v.UNITED STATES of America, Appellee.
No. 15252.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 8, 1959.Decided Oct. 22, 1959.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, District Judge.
Mr. Joseph Sitnick, Washington, D.C., for appellant.
Mr. Edward C. O'Connell, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before Mr. Justice BURTON, retired,1 PRETTYMAN, Chief Judge, and DANAHER, Circuit Judge.
PER CURIAM.


1
This is an appeal from a conviction for operation of a lottery.  Appellant claims a lack of sufficient support for the issuance of a search warrant and a lack of probable cause for his arrest without a warrant.  We think the trial court was correct in both respects.


2
Affirmed.



1
 Sitting by designation pursuant to 28 U.S.C. 294(a)